Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180129110 A1 (SYN; SEONGYEOL et al.)

    PNG
    media_image1.png
    381
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    384
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    749
    344
    media_image3.png
    Greyscale

Per claims 1 and 12, Syn teaches an array substrate [301], comprising: a plurality of scan lines arranged in a horizontal direction [GL1]; a plurality of data lines arranged in a vertical direction [DL1]; and  a plurality of pixel units arranged in an array [inherent], wherein each of the pixel units comprises: a pixel electrode comprising primary-region pixel electrode [PE1] and a secondary-region pixel electrode [PE2]; and a thin film transistor (TFT) comprising a first TFT for controlling the primary-region pixel electrode [TFT2] and a second TFT for controlling the secondary-region pixel electrode [TFT2];  wherein the primary-region pixel electrode and the secondary-region pixel electrode are disposed on a same side of the first TFT and the second TFT [see figure 1 both are above TFT1 and TFT2], wherein the first TFT comprises a first source in a U shape [see figure 1, TFT1 source shape] and a first drain in a strip shape [see DE1 vertical portion], and one end of the first drain is inserted into a U-shaped opening of the first source [see figure 1]; and  the second TFT comprises a second source in a U shape [see figure 1, TFT2 source shape] and a second drain in a strip shape [DE2 vertical portion], and one end of the second drain is inserted into a U-shaped opening of the second source [see figure 1]; and wherein a blank region is arranged inside the secondary-region pixel electrode, and the primary-region pixel electrode is disposed in the blank region [for this claim, the primary pixel is PE2 and the secondary pixel is PE1, see figure 1].  
Syn lacks the U-shaped opening of the first source and the U-shaped opening of the second source are open toward a same direction.  However, it was a matter of routine skill in the art to form the U-shaped opening of the first source and the U-shaped opening of the second source to open toward a same direction.  Improved aperture ratio would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Syn lacks but common knowledge teaches a minimum distance between the primary-region pixel electrode and the secondary-region pixel electrode is greater than or equal to 2.5 micrometers.  Reduced field interference amongst the adjacent pixel electrodes fields would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 5, Syn teaches the array substrate according to claim 1, wherein the pixel units in a same column receives a signal from one of the data lines [inherent to the structure shown in figures 1 and 5].  
Per claim 6, Syn teaches the array substrate according to claim 5, wherein the pixel electrodes in any column of the pixel units are of a same polarity, a first polarity, while the pixel electrodes in an adjacent column of the pixel units are of a second polarity, and the first polarity is opposite to the second polarity [inherent to the structure; further, this is a method of using limitations that does not result in a material different product].  
Per claim 7, Syn teaches the array substrate according to claim 1, wherein the primary-region pixel electrode and the secondary-region pixel electrode each include four domains, and a plurality of branch electrodes extending in four different directions are arranged in the four domains [see figure 1].  
Per claim 8, Syn teaches the array substrate according to claim 7, wherein the branch electrodes extending in the four different directions comprises a first branch electrode, a second branch electrode, a third branch electrode, and a fourth branch electrode, an angle between the first branch electrode and a horizontal direction is 45 degrees, an angle between the second branch electrode and the horizontal direction is 135 degrees, an angle between the third branch electrode and the horizontal direction is -135 °, and an angle between the fourth branch electrode and the horizontal direction is -45 [see figure 1].  
Per claim 3, Syn teaches the array substrate according to claim 2, wherein the first source is electrically connected to one of the data lines, and the first drain is electrically connected to the primary-region pixel electrode [bottom source/drain of TFT1]; and the second source is electrically connected to the first source, and the second drain is electrically connected to the secondary-region pixel electrode [top source/drain of TFT2].  
Per claim 4, Syn teaches the array substrate according to claim 3, wherein in any one of the pixel units, the primary-region pixel electrode and the secondary-region pixel electrode are of a same polarity [inherent to the structure, since the sources of TFT1 and TFT2 are connected to the same data line].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Syn does not disclose the above feature (a). Additionally, Syn fails to provide any teaching or suggestion on disposing the second sub-pixel electrode PE2 inside the first sub-pixel electrode PE1.  In response, see Syn’s figure 8 below.  The vertical electrodes extending downwards and the top portion form a U shape region that pixel electrode PE2 is position inside.  Thus, PE2 is formed inside PE1. 

    PNG
    media_image4.png
    581
    468
    media_image4.png
    Greyscale


Applicant argues that even if one of ordinary skill in the art would chose to set a distance between the first sub- pixel electrode PEl and the second sub-pixel electrode PE2, since the distance ranges from 0 to 2.5 micrometers, there may be thousands on thousands of choices or combination for the distance. Thus, it is unpractical for one of ordinary skill in the art to arrive the 2.5 micrometers in a limited times.  Applicant claimed range is 2.5 microns or greater.  That is, Applicant argues a specific distance of 2.5 microns not the claimed range.  In response, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, including a 2.5 micron or greater gap between adjacent pixel electrodes was common knowledge.  The closer the electrodes are positioned the greater the risk of shorting and unwanted optical noise as the field created by the electrodes would start to interfere with each other.  
	Applicant argues that Syn does not disclose that the opening of the first source electrode SE1 and the opening of the second source electrode SE2 are open toward a same direction, i.e., does not disclose the feature (c).  In support of the routine skill assertion, please see evidentiary references US 20210333642 A1 and US 20160116809 A1.  Both reference teach U shaped openings facing the same direction.   

    PNG
    media_image5.png
    684
    410
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    414
    239
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871